            Case 1:17-cv-00916-CRC Document 46 Filed 12/20/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                          )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
                Defendant.                     )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to this Court’s order of December 12, 2019, the parties respectfully inform the

Court that they are still engaged in ongoing discussions to determine whether summary judgment

briefing will be necessary in this case. The parties request leave to file a joint status report

proposing a schedule for further proceedings, if any, no later than January 24, 2019.

       Respectfully submitted,

/s/ James F. Peterson                                  ETHAN P. DAVIS
James F. Peterson                                      Principal Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                      MARCIA BERMAN
425 Third St, SW, Suite 800                            Assistant Director
Washington, DC. 20024                                  Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                                        /s/ James Bickford
                                                       JAMES BICKFORD
Counsel for Plaintiff                                  Trial Attorney (N.Y. Bar No. 5163498)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street NW
                                                       Washington, DC 20530
                                                       James.Bickford@usdoj.gov
                                                       Telephone: (202) 305-7632
                                                       Facsimile: (202) 616-8470

                                                       Counsel for Defendant
Date: December 20, 2019
